EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 11, line 2, the phrase “center sill 70 is 15.313” ” has been changed to “center sill (70) is 15.313” ” in order to enclose the reference character in parenthesis, as outlined in MPEP 608.01(m), which states, “The reference characters, however, should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.”
In claim 11, lines 2-3, the phrase “center sill 70 is 83.7 lbs/ft” has been changed to “center sill (70) is 83.7 lbs/ft” ” in order to enclose the reference character in parenthesis, as outlined in MPEP 608.01(m).
In claim 12, the second to last line, the phrase “a pair of a pair of” has been changed to “a pair of” to remove erroneous repetition.
In claim 14, line 2, the phrase “center sill 70 is 15.313” ” has been changed to “center sill (70) is 15.313” ” in order to enclose the reference character in parenthesis, as outlined in MPEP 608.01(m).
In claim 14, lines 2-3, the phrase “center sill 70 is 83.7 lbs/ft” has been changed to “center sill (70) is 83.7 lbs/ft” ” in order to enclose the reference character in parenthesis, as outlined in MPEP 608.01(m).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the combination of limitations recited in amended independent claims 1 and 12. Regarding claim 1, the subject matter of previous claim 2, which was indicated as allowable in the Non-Final Rejection filed 09/28/2021, has been added to independent claim 1. Regarding claim 12, the prior art fails to teach both “an upwardly extending stiffening longitudinal rib centered within the top wall and further including a pair of inwardly extending longitudinal side ribs 50 centered within each side wall (Fig. 4), but fails to teach outwardly extending longitudinal side ribs 50 centered within each side wall AND an upwardly extending stiffening longitudinal rib centered within the top wall. The Examiner finds that it would require an improper degree of hindsight reasoning to modify Lydic ‘345 to form the longitudinal side ribs outwardly AND to add a longitudinal rib to a top wall position with the rib extending upwardly rather than inwardly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.